Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 1 of 15 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

   CHRISTOPHER JAGT,                                  Case No:

            Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

   AQUAVENTURE HOLDINGS LIMITED,
   DOUGLAS BROWN, ANTHONY
   IBARGUEN, DEBRA COY, HUGH
   EVANS, PAUL HANRAHAN, DAVID
   LINCOLN, CYRIL MEDUÑA, RICHARD
   F. REILLY, and TIMOTHY WHALL,

            Defendants.


       Plaintiff Christopher Jagt (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against AquaVenture Holdings Limited (“AquaVenture” or the

“Company”), and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17


                                                 1
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 2 of 15 PageID #: 2



C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

AquaVenture by Culligan International Company (“Culligan”) and Amberjack Merger Sub

Limited (“Merger Sub”). 1

                                 JURISDICTION AND VENUE

         2.     The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 2

         5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
    Merger Sub is a wholly-owned subsidiary of Culligan.
2
  For example, between February 2019 and October 2019, the Company reportedly participated
in conferences in New York, New York. See AquaVenture Holdings Limited, Event Details,
https://aquaventure.com/investors/events-and-presentations/event-details/2019/The-Future-of-
Water-Conference-New-York-New-York/default.aspx (last visited Feb. 20, 2020); AquaVenture
Holdings Limited, AquaVenture Holdings Limited to Participate at Upcoming Investor
Conferences                        (Sept.                      4,                       2019),
https://www.businesswire.com/news/home/20190904005139/en/AquaVenture-Holdings-
Limited-Participate-Upcoming-Investor-Conferences (last visited Feb. 20, 2020).

                                                  2
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 3 of 15 PageID #: 3



                                           PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of AquaVenture’s

ordinary shares.

       7.      Defendant AquaVenture provides water-as-a-service solutions in North America,

the Caribbean, and South America. The Company has two operating platforms: Seven Seas Water

and Quench. Through Seven Seas Water, the Company offers desalination, wastewater treatment,

and water reuse solutions to governmental, municipal, industrial, property developer, and

hospitality customers. Through Quench, the Company offers point-of-use filtered water systems

and related services through direct and indirect sales channels to approximately 50,000

institutional and commercial customers, including more than half of the Fortune 500. The

Company is incorporated in the British Virgin Islands. The Company’s ordinary shares trade on

the New York Stock Exchange (“NYSE”) under the ticker symbol, “WAAS.”

       8.      Defendant Douglas Brown (“Brown”) is the Founder and Chairman of the Board

of the Company.

       9.      Defendant Anthony Ibarguen (“Ibarguen”) is President, Chief Executive Officer

(“CEO”), and a director of the Company.

       10.     Defendant Debra Coy (“Coy”) is a director of the Company.

       11.     Defendant Hugh Evans (“Evans”) is a director of the Company.

       12.     Defendant Paul Hanrahan (“Hanrahan”) is a director of the Company.

       13.     Defendant David Lincoln (“Lincoln”) is a director of the Company.

       14.     Defendant Cyril Meduña (“Meduña”) is a director of the Company.

       15.     Defendant Richard F. Reilly (“Reilly”) is a director of the Company.

       16.     Defendant Timothy Whall (“Whall”) is a director of the Company.



                                               3
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 4 of 15 PageID #: 4



        17.      Defendants Brown, Ibarguen, Coy, Evans, Hanrahan, Lincoln, Meduña, Reilly, and

Whall are collectively referred to herein as the “Individual Defendants.”

        18.      Defendants AquaVenture and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                                OTHER RELEVANT ENTITIES

        19.      Culligan manufactures water treatment products. Culligan’s products include water

softeners, drinking water systems, whole-house systems and solutions for businesses. Culligan is

incorporated in Delaware.

                                SUBSTANTIVE ALLEGATIONS

    A. The Proposed Transaction

        20.      On December 23, 2019, AquaVenture and Culligan issued a press release

announcing that they had entered into a definitive agreement under which Culligan would acquire

AquaVenture for $27.10 per share in an all-cash transaction. The press release states, in pertinent

part:

               Culligan and AquaVenture Announce Definitive Merger Agreement

        •     Culligan to acquire AquaVenture in an all-cash transaction valued at
              approximately $1.1 billion
        •     AquaVenture shareholders to receive $27.10 per share in cash
        •     AquaVenture to join Culligan’s leading consumer water service and solutions
              platform as a privately held company

        December 23, 2019 07:30 AM Eastern Standard Time

        ROSEMONT, Ill. & TAMPA, Fla.--(BUSINESS WIRE)--Culligan, the innovative
        brand in consumer-focused and sustainable water solutions and services, and
        AquaVenture Holdings Limited (NYSE: WAAS) (“AquaVenture”), a leading
        multinational developer and provider of sustainable Water-as-a-Service®
        (WAAS®) solutions, today announced they have entered into a definitive agreement
        under which Culligan will acquire AquaVenture for $27.10 per share in an all-cash
        transaction valued at approximately $1.1 billion, including AquaVenture’s net debt.



                                                 4
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 5 of 15 PageID #: 5



     AquaVenture has grown to become one of the leading WAAS solution providers in
     North America, the Caribbean and Latin America. The company offers point-of-
     use filtered water systems and related services to more than 55,000 institutional and
     commercial customers across the U.S. and Canada, and desalination and
     wastewater treatment solutions to governmental, municipal, industrial and
     hospitality customers throughout the Americas.

     The transaction will result in AquaVenture joining Culligan’s leading consumer
     water service and solutions platform as a privately held company. Under Culligan’s
     ownership, AquaVenture will continue its focus on providing world-class service
     and innovative water treatment solutions for its customers.

     “AquaVenture is a leading player in water purification solutions with a strong
     record of innovation,” said Scott Clawson, CEO of Culligan. “We are excited to
     work with the AquaVenture team and look forward to the many opportunities
     ahead.”

     Culligan responsibly provides safe, soft, clean water that improves consumer’s
     health and wellness. The company has set a high standard in the industry for
     premium drinking water and is a trusted partner to residences, offices, restaurants
     and industrial facilities throughout the world. Culligan is a total solutions provider
     with its complete suite of water filtration systems and treatment solutions. Culligan
     is owned by Advent International, one of the largest and most experienced global
     private equity investors.

                                       *       *       *

     Transaction Details

     Under the terms of the agreement, AquaVenture shareholders will receive $27.10
     in cash for each ordinary share of AquaVenture they own. The all-cash purchase
     price represents a premium of approximately 25% to AquaVenture’s closing share
     price on December 20, 2019, and a premium of approximately 33% to
     AquaVenture’s 90-day volume weighted average share price.

     Culligan has fully committed debt financing to support the transaction, along with
     equity financing provided by investment funds affiliated with Advent International.
     There are no financing contingencies contemplated under the terms of the merger
     agreement.

     The transaction has been unanimously approved by AquaVenture’s Board of
     Directors and is expected to close in early April 2020, subject to AquaVenture
     shareholder approval, regulatory approvals and the satisfaction of other customary
     closing conditions.




                                              5
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 6 of 15 PageID #: 6



       Upon the completion of the transaction, AquaVenture will become a privately held
       company, and shares of its common stock will no longer be listed on any public
       market.

       Citi and UBS are serving as financial advisors to AquaVenture. Goodwin Procter
       LLP is serving as legal advisor to AquaVenture, and Weil, Gotshal & Manges LLP
       is serving as legal advisor to Culligan.

       21.     On February 18, 2020, Defendants caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement in connection with the Proposed Transaction (the “Proxy Statement”).

    B. The Proxy Statement Contains Materially False and Misleading Statements and
       Omissions

       22.     The Proxy Statement, which recommends that AquaVenture shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) AquaVenture’s financial projections; and (ii) the financial analyses performed by

AquaVenture’s special committee’s 3 financial advisors, Citigroup Global Markets Inc.

(“Citigroup”) and UBS Securities LLC (“UBS”), in connection with their fairness opinions.

       23.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Reasons for the Merger;

(ii) Recommendation of the Company’s Board of Directors; (iii) Opinion of Citigroup Global

Markets Inc.; (iv) Opinion of UBS Securities LLC; and (v) Projected Financial Information.

       24.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated March 16, 2020 shareholder vote, AquaVenture shareholders will



3
  The Proxy Statement provides that AquaVenture’s “board of directors established a special
committee (the “special committee”) that was authorized to consider and evaluate any proposals
that might be received by the Company regarding a potential strategic transaction, participate in
and direct the negotiation of the material terms and conditions of any such transaction and
recommend to the board of directors the advisability of entering into any such transaction or
pursuing another strategic alternative. The special committee consisted of Hugh Evans (who was
designated as the Chair), Debra Coy, Paul Hanrahan, Richard F. Reilly and Timothy J. Whall.”
See Proxy Statement at 26.

                                               6
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 7 of 15 PageID #: 7



be forced to make a voting decision on the Proposed Transaction without full disclosure of all

material information. In the event the Proposed Transaction is consummated, Plaintiff may seek

to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning AquaVenture’s Financial Projections

       25.      The Proxy Statement omits material information concerning AquaVenture’s

financial projections.

       26.      The Proxy Statement provides that, “[i]n connection with the evaluation of potential

strategic alternatives by the special committee and the board of directors . . . [AquaVenture]

management prepared certain unaudited prospective financial information for AquaVenture based

on [its] long-range plan.”

       27.      The Proxy Statement presents a table of the “Summary of [] Base Case

Forecast,” which contains “a summary of the base case forecast for AquaVenture for the period

from 2019 through 2024 as prepared by [AquaVenture] management and provided by [its]

management to the special committee and the board of directors” (the “Base Case Forecast”).

       28.      The Proxy Statement presents a table of the “Summary of M&A Forecast,” which

“contain[s] a summary of a forecast for AquaVenture for the period from 2019 through 2024

reflecting the base case forecast plus the projected results of the Company making approximately

$85.0 million of acquisitions in 2020 and approximately $110.0 million of acquisitions per year

from 2021 to 2024 at Adjusted EBITDA multiples of 6.0x to 7.0x as prepared by [AquaVenture]

management for illustrative purposes and provided by [its] management to the special committee

and the board of directors” (the “M&A Forecast”).

       29.      The Proxy Statement, however, fails to disclose the following concerning the Base

Case Forecast and the M&A Forecast: (1) all line items used to calculate (i) Adjusted EBITDA;

and (ii) unlevered free cash flow (as calculated by Citigroup and UBS); and (2) a reconciliation of

                                                 7
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 8 of 15 PageID #: 8



all non-GAAP to GAAP metrics.

       30.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board in recommending that shareholders exercise their corporate suffrage

rights in a particular manner, the company must also disclose all projections and information

necessary to make the non-GAAP metrics not misleading, and must provide a reconciliation (by

schedule or other clearly understandable method) of the differences between the non-GAAP

financial metrics disclosed or released with the most comparable financial metrics calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of

a company’s use of non-GAAP financial measures as such measures can be misleading and “crowd

out” more reliable GAAP information. 4

       31.     Accordingly, in order to bring the Proxy Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of AquaVenture’s projections,

Defendants must provide a reconciliation table of the aforementioned non-GAAP metrics to their

most comparable GAAP metrics. Defendants must also disclose the line item projections that were

used to calculate these non-GAAP metrics. Such projections are necessary to make the non-GAAP

projections included in the Proxy Statement not misleading.

       32.     Further, the Proxy Statement provides that UBS utilized “five-year standalone

projections for each of [AquaVenture’s] Quench and Seven Seas Water businesses, as provided by



4
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Feb. 20, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 9 of 15 PageID #: 9



management of the Company[,]” in connection with its discounted cash flow analyses.

       33.     The Proxy Statement, however, fails to disclose the five-year standalone

projections for each of the Quench and Seven Seas Water businesses, and all underlying line items.

       34.     The disclosure of AquaVenture’s projected financial information is material

because it would provide AquaVenture shareholders with a basis to project the future financial

performance of AquaVenture and would allow shareholders to better understand the financial

analyses performed by the Company’s financial advisors in support of their fairness opinions.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by AquaVenture and its

financial advisors, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisors’ fairness opinions in determining whether to vote for

or against the Proposed Transaction.

       35.     The Company’s projections for its Quench and Seven Seas Water businesses are

also material because, inter alia, the Company was actively exploring separate sales of each of

those businesses. Various parties expressed an interest and submitted proposals to acquire the

separate businesses. Indeed, separate sales of the business lines had “the potential to realize a

higher value for shareholders” than a sale of the Company as a whole. 5

       36.     The above-referenced omitted information, if disclosed, would significantly alter




5
  In explaining its reasons for entering into the Proposed Transaction, the Board and special
committee admit that they considered “pursuing separate dispositions of [AquaVenture’s] Seven
Seas Water and Quench businesses[.]” Yet the Board and special committee purportedly approved
the merger agreement and recommended that AquaVenture shareholders adopt that agreement
because, inter alia, they believed the sale of the entire company would provide “greater certainty
of shareholder value and less risk to shareholders relative to the potential separate sales of [the]
Seven Seas Water and Quench businesses[.]” This further supports disclosure of the Company’s
projections for its Quench and Seven Seas Water businesses.

                                                9
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 10 of 15 PageID #: 10



the total mix of information available to AquaVenture shareholders.

             2. Material Omissions Concerning Citigroup’s and UBS’s Financial Analyses

       37.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Citigroup and UBS.

       38.      The valuation methods, underlying assumptions, and key inputs used by

Citigroup and UBS in rendering their purported fairness opinions must be fairly disclosed to

AquaVenture shareholders. The description of Citigroup’s and UBS’s fairness opinions and

analyses, however, fail to include key inputs and assumptions underlying those analyses. Without

the information described below, AquaVenture shareholders are unable to fully understand these

fairness opinions and analyses, and are thus unable to determine how much weight, if any, to place

on them in determining whether to vote for or against the Proposed Transaction. This omitted

information, if disclosed, would significantly alter the total mix of information available to

AquaVenture shareholders.

             a. Citigroup’s Financial Analyses

       39.      The Proxy Statement fails to disclose the following concerning Citigroup’s

“Discounted Cash Flow Analysis”: (1) the terminal values for AquaVenture; (2) the individual

inputs and assumptions underlying the (i) discount rates ranging from 7.5% to 8.6%; and (ii)

illustrative ranges of terminal growth rates of 2.0% to 3.0%, 1.0% to 2.0%, and 1.5% to 2.5%; (3)

AquaVenture’s net debt balance as of September 30, 2019; and (4) the number of AquaVenture

ordinary shares outstanding on a fully diluted basis.

       40.      The Proxy Statement fails to disclose the specific inputs and assumptions provided

by AquaVenture management in connection with Citigroup’s “Illustrative Discounted Cash Flow

Impact of Acquisitions.”

       41.      With respect to Citigroup’s analysis of Wall Street research analysts’ one-year

                                                10
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 11 of 15 PageID #: 11



forward price targets, the Proxy Statement fails to disclose: (1) the individual price targets for

AquaVenture observed by Citigroup in its analysis; and (2) the sources of those price targets.

              b. UBS’s Financial Analyses

        42.      The Proxy Statement fails to disclose the following concerning UBS’s “Discounted

Cash Flow Analysis”: (1) the individual inputs and assumptions underlying the (i) discount rates

ranging between 8.5% and 9.5%; and (ii) terminal multiples of 15.0x to 17.0x; (2) the terminal

values for the Company as of December 31, 2024; and (3) the net debt and diluted share

information used by UBC in its analysis.

        43.      With respect to UBS’s additional discounted cash flow analyses, the Proxy

Statement fails to disclose: (1) the five-year standalone projections for each of the Quench and

Seven Seas Water businesses, and all underlying line items; (2) the individual inputs and

assumptions underlying the (i) discount rates used in the analyses; and (ii) range of perpetuity

growth rates of 3.5% to 4.5% and of 2.5% to 3.5%; and (3) terminal values used in the analyses.

        44.      With respect to UBS’s analysis of one-year forward stock price targets for

AquaVenture’s ordinary shares based on Wall Street research analysts’ reports, the Proxy

Statement fails to disclose: (1) the individual price targets observed by UBS in its analysis; and (2)

the sources of those price targets.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        45.      Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        46.      During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

                                                 11
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 12 of 15 PageID #: 12



the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

       47.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       48.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       49.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       50.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       51.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       52.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the



                                                12
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 13 of 15 PageID #: 13



Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       55.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.



                                                 13
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 14 of 15 PageID #: 14



       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



                                               14
Case 1:20-cv-00931-EK-VMS Document 1 Filed 02/20/20 Page 15 of 15 PageID #: 15




Dated: February 20, 2020               Respectfully submitted,

                                          HALPER SADEH LLP

                                          By: /s/ Daniel Sadeh
                                          Daniel Sadeh, Esq.
                                          Zachary Halper, Esq. (to be admitted pro hac
                                          vice)
                                          375 Park Avenue, Suite 2607
                                          New York, NY 10152
                                          Telephone: (212) 763-0060
                                          Facsimile: (646) 776-2600
                                          Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                          Counsel for Plaintiff




                                     15
